Citation Nr: 1035633	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
plantar fasciitis and plantar calcaneal heel spur syndrome of the 
right heel.

2.  Entitlement to a disability rating higher than 10 percent for 
plantar fasciitis and plantar calcaneal heel spur syndrome of the 
left heel.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1992 to July 
1999.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The Veteran has since relocated to Alabama and, consequently, 
jurisdiction over his claims was transferred to the RO in 
Montgomery, Alabama.

As support for his claims, the Veteran and his wife testified at 
a videoconference hearing in July 2010 before the undersigned 
Veterans Law Judge of the Board.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

During his recent July 2010 videoconference hearing, the Veteran 
indicated he has been unemployed since March 2005 and, 
consequently, receiving disability benefits from the Social 
Security Administration (SSA), partly as a result of conditions 
not at issue in this appeal, but also partly on account of those 
that are.  And when, as here, VA is put on notice of the 
existence of possibly relevant SSA records, VA must try and 
obtain these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see also 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).



Having said that, the Veteran already has a combined 100 percent 
schedular rating for his service-connected disabilities - which, 
obviously, is the highest possible rating when also considering 
his several disabilities that are not at issue in this appeal.  
He has had this combined 100 percent schedular rating effectively 
since November 22, 2005, the year he last worked.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. 
No. 6-99, which addressed questions related to whether a claim 
for a total disability rating based on individual unemployability 
(TDIU) may be considered when a schedular 100 percent rating is 
already in effect for one or more service-connected disabilities.  
Essentially, that OGC precedent opinion held that receipt of a 
100 percent schedular rating for a service-connected disability 
or disabilities rendered moot any pending claim for a TDIU, 
requiring dismissal of the TDIU claim.  See also Green v. West, 
11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).

But in view of the issuance by the United States Court of Appeals 
for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. 
App. 280 (2008), which takes a position contrary to the one 
reached in that OGC precedent opinion, the General Counsel 
recently took action to withdraw that prior opinion.  Although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley recognizes that a separate award of a TDIU 
predicated on a single disability may form the basis for an award 
of special monthly compensation (SMC), which is contrary to the 
holdings in VA O.G.C. Prec. Op. No. 6-99.

Here, though, the Veteran already has been receiving SMC 
effectively since November 22, 2005, so effectively since being 
awarded the 100 percent schedular rating for the combined effect 
of his service-connected disabilities.  Moreover, although he 
filed a TDIU application (VA Form 21-8940) in August 2009, he has 
since withdrawn this claim in January 2010.  See his VA Form 21-
4138.

Accordingly, the claims for higher ratings for the bilateral 
plantar fasciitis and calcaneal heel spur syndrome are REMANDED 
for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Then readjudicate the claims for ratings 
higher than 10 percent for the bilateral 
plantar fasciitis and calcaneal heel spur 
syndrome in light of the additional evidence.  
If these claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


